Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Applicants’ amendment of 9/17/ 2021 is acknowledged and entered. 
Claims 1-6, 8-20 and 22-23 are pending.

Claims 1-6, 8-20 and 22-23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicants developed a new process for recovering products from a fermentation mash, comprising: processing a ground corn product to produce a fermentation mash comprising ethanol; separating at least a portion of the ethanol from the fermentation mash to produce a whole stillage; separating the whole stillage to produce a fiber rich product and a filtrate; hydrolyzing the fiber rich product to produce a saccharification mash; and processing the saccharification mash to produce additional ethanol and a stillage protein product; wherein greater than 25 wt% of the ground corn product has a particle size of greater than 105 um, and greater than 80 wt% of the ground corn product has a particle size of 425 um or less, as measured according to AOAC 965.22-1966. 
Prior art  does not anticipates or suggest process for recovering products from a fermentation mash, comprising: processing a ground corn product to produce a fermentation mash comprising ethanol; separating at least a portion of the ethanol from the fermentation mash to produce a whole stillage; separating the whole stillage to 

The filing of Terminal Disclaimers over US application NO: 15/529025, 16/102835, US PAT 10837029 and US PAT 10059966 obviated all possible double patenting issues. The terminal disclaimers filed on 9/17/ 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US application NO: 15/529014 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

1-6, 8-20 and 22-23 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652